EXHIBIT 10.4

 

EMPLOYEE BENEFITS AGREEMENT

 

by and among

 

LAZARD LTD,

 

LAZARD GROUP LLC,

 

LAZ-MD HOLDINGS LLC

 

AND

 

LFCM HOLDINGS LLC

 

DATED AS OF May 10, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

DEFINITIONS

   1

1.1

  

401(k) Cost Invoice

   1

1.2

  

401(k) Eligible Employees

   1

1.3

  

401(k) Transition Period

   1

1.4

  

401(k) Plan Transfer

   1

1.5

  

Agreement

   1

1.6

  

Approved Leave of Absence

   1

1.7

  

Auditing Party

   2

1.8

  

Benefit Plan

   2

1.9

  

Close of the date hereof

   2

1.10

  

COBRA

   2

1.11

  

Code

   2

1.12

  

ERISA

   2

1.13

  

Employees on Leave

   2

1.14

  

Flex Account Statement

   2

1.15

  

Former Lazard Group Employee

   2

1.15

  

Former LFCM Employee

   2

1.17

  

Grandfathered LFCM Employee

   2

1.16

  

Health and Welfare Plans

   2

1.17

  

Health Cost Invoice

   2

1.18

  

Health Plan Bill

   2

1.19

  

Health Plan Transition Period

   3

1.20

  

Health Care Reimbursement Account

   3

1.21

  

HIPAA

   3

1.22

  

Immediately after the date hereof

   3

1.23

  

Insured Enrolled Total

   3

1.24

  

Lazard Group

   3

1.25

  

Lazard Group Cafeteria Plan

   3

1.26

  

Lazard Group Employee

   3

1.28

  

Lazard Group Health Plan

   3

1.29

  

Lazard Group Non-Qualified Pension Plan

   3

1.30

  

Lazard Group Pension Plan

   3

1.31

  

Lazard Group Profit-Sharing Plan

   3

1.32

  

Lazard Group Retiree Medical Benefits Plan

   3

1.34

  

Lazard Group Savings Plan

   3

1.35

  

LAZ-MD

   4

1.36

  

LFCM

   4

1.37

  

LFCM Cafeteria Plan

   4

1.38

  

LFCM Employee

   4

1.39

  

LFCM Savings Plan

   4

1.40

  

LFCM Savings Plan Trust

   4

1.41

  

Non-Parties

   4

1.42

  

Parties

   4

1.43

  

Separation Agreement

   4

 

i



--------------------------------------------------------------------------------

ARTICLE II

  

GENERAL PRINCIPLES

   4

2.1

  

Employment of LFCM Employees

   4

2.2

  

Assumption and Retention of Liabilities; Related Assets

   4

2.3

  

LFCM Participation in Lazard Group Benefit Plans

   5

2.4

  

Service Recognition

   6

2.5

  

Non-U.S. Employees

   6

ARTICLE III

  

DEFINED CONTRIBUTION AND DEFINED BENEFIT RETIREMENT PLANS

   6

3.1

  

Savings Plan

   6

3.2

  

Lazard Group Pension Plan, Lazard Group Non-Qualified Pension Plan,
and Lazard Group Profit Sharing Plan

   8

ARTICLE IV

  

HEALTH AND WELFARE PLANS

   9

4.1

  

General

   9

4.2

  

Health Plan Transition Period

   10

4.3

  

Health Care Reimbursement Account

   11

4.4

  

Continued Coverage of Employees on Leave and Former LFCM Employees
under the Lazard Group Health and Welfare Benefits

   12

4.5

  

Vacation

   12

4.6

  

Workers’ Compensation Liabilities

   13

4.7

  

Post Retirement Welfare Benefits

   13

4.8

  

COBRA and HIPAA Compliance

   14

ARTICLE V

  

COMPENSATION AND EMPLOYMENT ARRANGEMENTS

   14

5.1

  

Payroll

   14

5.2

  

Annual Incentive Awards

   14

5.3

  

Employment and Other Individual Agreements

   14

ARTICLE VI

  

GENERAL AND ADMINISTRATIVE

   15

6.1

  

Sharing of Participant Information

   15

6.2

  

Reasonable Efforts/Cooperation

   15

6.3

  

No Third-Party Beneficiaries

   15

6.4

  

Audit Rights With Respect to Information Provided

   15

6.5

  

Payroll Taxes and Reporting of Compensation

   16

6.6

  

Tax Deductions

   16

6.7

  

Consent of Third Parties

   17

ARTICLE VII

  

MISCELLANEOUS

   17

7.1

  

Relationship of Parties

   17

7.2

  

Affiliates

   17

7.3

  

Incorporation of Separation Agreement Provisions

   17

 

ii



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

This EMPLOYEE BENEFITS AGREEMENT (this “Agreement”), dated as of May 10, 2005 is
by and between Lazard Ltd, a Bermuda limited company (“Lazard Ltd”), Lazard LLC,
a Delaware limited liability company and currently a wholly owned subsidiary of
LAZ-MD (as defined below) that will be renamed “Lazard Group LLC” (“Lazard
Group”), LAZ-MD Holdings LLC, a Delaware limited liability company (formerly
known as LF Holdings LLC) (“LAZ-MD”), and LFCM Holdings LLC, a Delaware limited
liability company and currently a wholly owned subsidiary of Lazard Group
(“LFCM,” and together with Lazard Ltd, Lazard Group and LAZ-MD, the “Parties”
and each a “Party”). Capitalized terms used herein and not otherwise defined
shall have the respective meanings assigned to them in Article I hereof or
assigned to them in the Separation Agreement (as defined below), as applicable.

 

WHEREAS, the Parties have entered into a Master Separation Agreement, dated as
of the date hereof (the “Separation Agreement”), and other ancillary agreements
that will govern certain matters relating to the Separation;

 

WHEREAS, pursuant to the Separation Agreement, the Parties have agreed to enter
into this Agreement for the purpose of allocating assets, Liabilities and
responsibilities with respect to certain employee compensation and benefit plans
and programs between and among them; and

 

WHEREAS, the employment of the LFCM Employees (as defined below) has been
transferred from the Lazard Group Companies to the LFCM Companies.

 

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

 

ARTICLE I

DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

1.1 “401(k) Cost Invoice” has the meaning set forth in Section 3.1(a)(ii).

 

1.2 “401(k) Eligible Employees” has the meaning set forth in Section 3.1(a)(i).

 

1.3 “401(k) Transition Period” has the meaning set forth in Section 3.1(a)(i).

 

1.4 “401(k) Plan Transfer” has the meaning set forth in Section 3.1(b).

 

1.5 “Agreement” is defined in the preamble to this Agreement.

 

1.6 “Approved Leave of Absence” means an absence from active service (i) due to
an individual’s inability to perform his or her regular job duties by reason of
illness or injury and resulting in eligibility to receive benefits pursuant to
the terms of the applicable short-term disability insurance program, salary
continuation program (including child care paid leave), extended medical leave
policy, workers’ compensation program or long-term disability insurance program
covering such individual, or (ii) pursuant to an approved leave policy with a
guaranteed right of reinstatement.

 



--------------------------------------------------------------------------------

1.7 “Auditing Party” has the meaning set forth in Section 6.4(a).

 

1.8 “Benefit Plan” shall mean, with respect to an entity or any of its
Subsidiaries, each “employee benefit plan” (as defined in Section 3(3) of ERISA,
but whether or not subject to ERISA) sponsored, maintained or contributed to by
such entity or any of its Subsidiaries (or to which such entity or any of its
Subsidiaries contributes or is required to contribute). When immediately
preceded by “Lazard Group,” Benefit Plan means any Benefit Plan sponsored,
maintained or contributed to by Lazard Group or a Lazard Group Company. When
immediately preceded by “LFCM,” Benefit Plan means any Benefit Plan sponsored,
maintained or contributed to by LFCM or any LFCM Company.

 

1.9 “Close of the date hereof” means 11:59:59 P.M., Eastern Standard Time or
Eastern Daylight Time (whichever shall then be in effect), on the date hereof.

 

1.10 “COBRA” means the continuation coverage requirements for “group health
plans” under Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, and as codified in Code § 4980B and ERISA §§ 601 through 608.

 

1.11 “Code” means the Internal Revenue Code of 1986, as amended, or any
successor federal income tax law. Reference to a specific Code provision also
includes any proposed, temporary or final regulation in force under that
provision.

 

1.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific provision of ERISA also includes any proposed,
temporary or final regulation in force under that provision.

 

1.13 “Employees on Leave” has the meaning set forth in Section 1.38.

 

1.14 “Flex Account Statement” has the meaning set forth in Section 4.3.

 

1.15 “Former Lazard Group Employee” means any individual who, as of the date
hereof, is (x) a former employee or partner of a Lazard Group Company or a LFCM
Company and (y) not a Former LFCM Employee, LFCM Employee or Lazard Group
Employee.

 

1.16 “Former LFCM Employee” means any individual who, as of the date hereof, is
a former employee or partner of a Lazard Group Company or a LFCM Company (and is
not a Lazard Group Employee or LFCM Employee) and whose employment or service,
as of immediately prior to such individual’s last day of employment or service
with a Lazard Group Company or LFCM Company, consisted primarily of providing
services to the LFCM Businesses.

 

1.17 “Grandfathered LFCM Employee” has the meaning set forth in Section 4.7.

 

1.18 “Health and Welfare Plans” shall mean any plan, fund or program which was
established or is maintained for the purpose of providing for its participants
or their beneficiaries, through the purchase of insurance or otherwise, medical,
dental, vision, surgical or hospital care or benefits, or benefits in the event
of sickness, accident, disability, death or unemployment, including any such
plan, fund or program as defined in Section 3(1) of ERISA. When immediately
preceded by “Lazard Group,” Health and Welfare Plans means each Health and
Welfare Plan

 

-2-



--------------------------------------------------------------------------------

that is a Lazard Group Benefit Plan. When immediately preceded by “LFCM,” Health
and Welfare Plans means each Health and Welfare Plan that is a LFCM Benefit
Plan.

 

1.19 “Health Cost Invoice” has the meaning set forth in Section 4.2(b).

 

1.20 “Health Plan Bill” has the meaning set forth in Section 4.2(b).

 

1.21 “Health Plan Transition Period” has the meaning set forth in Section
4.2(a).

 

1.22 “Health Care Reimbursement Account” has the meaning set forth in Section
4.3.

 

1.23 “HIPAA” means the health insurance portability and accountability
requirements for “group health plans” under the Health Insurance Portability and
Accountability Act of 1996, as amended.

 

1.24 “Immediately after the date hereof” means on the first moment of the day
after the date hereof.

 

1.25 “Insured Enrolled Total” has the meaning set forth in Section 4.2(b).

 

1.26 “Lazard Group” is defined in the preamble to this Agreement.

 

1.27 “Lazard Group Cafeteria Plan” means one or more plans, maintained by the
Lazard Group Companies, each of which is intended to qualify under Section 125
of the Code and includes a healthcare flexible spending reimbursement account
arrangement.

 

1.28 “Lazard Group Employee” means any individual who, immediately prior to the
Distribution Time, is either actively employed by or providing services to,
including as a partner, or then on Approved Leave of Absence from, any Lazard
Group Company.

 

1.29 “Lazard Group Health Plan” means each of the CIGNA PPO Plan, CIGNA
Indemnity Plan, AETNA HMO Plan, HIP HMO Plan, CIGNA High Deductible Health Plan,
CIGNA Catastrophic Plan, MetLife Dental Plan and the Vision Service Plan
sponsored or maintained by Lazard Group as of the date hereof.

 

1.30 “Lazard Group Non-Qualified Pension Plan” means the Lazard Frères & Co. LLC
Employees’ Pension Plan Supplement.

 

1.31 “Lazard Group Pension Plan” means the Lazard Frères & Co. LLC Employees’
Pension Plan.

 

1.32 “Lazard Group Profit-Sharing Plan” means the Lazard Frères & Co. LLC Profit
Sharing Plan.

 

1.33 “Lazard Group Retiree Medical Benefits Plan” means the Health and Welfare
Plan of Lazard Group providing hospital, medical and prescription benefits for
retirees.

 

1.34 “Lazard Group Savings Plan” means the Lazard Frères & Co. LLC Employees’
Savings Plan, as in effect from time to time.

 

-3-



--------------------------------------------------------------------------------

1.35 “LAZ-MD” is defined in the preamble to this Agreement.

 

1.36 “LFCM” is defined in the preamble to this Agreement.

 

1.37 “LFCM Cafeteria Plan” means one or more plans, maintained by LFCM or any of
its affiliates, each of which is intended to qualify under Section 125 of the
Code and includes a healthcare flexible spending reimbursement account
arrangement.

 

1.38 “LFCM Employee” means the individuals listed on Exhibit A. Exhibit B lists
the employees on Approved Leave of Absence from the Lazard Group Companies who
would have been classified as LFCM Employees were they actively providing
services as of the date hereof (the “Employees on Leave”). An Employee on Leave
shall not be considered an LFCM Employee for any purpose unless and until such
employee returns to active service within the applicable period during which
such a return is required under the terms of the applicable Approved Leave of
Absence, in which case such employee will return to the employ or service of the
applicable LFCM Company and be treated as an LFCM Employee for purposes of this
Agreement (treating references to the “date hereof,” events occurring “on the
date hereof,” the “Distribution Time” and the “Contribution Effective Time” as
referring to the date of such return to active service for purposes of
application of the provisions of this Agreement to such employee).

 

1.39 “LFCM Savings Plan” means the 401(k) savings plan to be established by LFCM
pursuant to Section 3.1 of this Agreement, as in effect as of the time relevant
to the applicable provision of this agreement.

 

1.40 “LFCM Savings Plan Trust” means a trust relating to the LFCM Savings Plan
intended to qualify under Section 401(a) and be exempt under Section 501(a) of
the Code.

 

1.41 “Non-Parties” has the meaning set forth in Section 6.4(b).

 

1.42 “Parties” is defined in the preamble to this Agreement.

 

1.43 “Separation Agreement” is defined in the recitals to this Agreement.

 

ARTICLE II

GENERAL PRINCIPLES

 

2.1 Employment of LFCM Employees. No later than immediately prior to the
Distribution Time, the employment of all LFCM Employees shall have been
transferred to LFCM or another LFCM Company, and all LFCM Employees shall
continue to be employees of LFCM or another LFCM Company, as the case may be,
immediately after the Distribution Time.

 

2.2 Assumption and Retention of Liabilities; Related Assets.

 

(a) Lazard Group Employees and Former Lazard Group Employees. From and after the
Contribution Effective Time, except as expressly provided in this Agreement, the
Lazard Group Companies shall retain, and Lazard Group hereby agrees to pay,
perform, fulfill and discharge, in due course in full (i) all Liabilities under
all Lazard Group Benefit Plans, (ii) all Liabilities with respect to the
employment or performance of services or termination of employ-

 

-4-



--------------------------------------------------------------------------------

ment or services of all Lazard Group Employees, Former Lazard Group Employees
and other service providers to the Lazard Group Businesses (including any
individual who is, or was, an independent contractor, temporary employee,
temporary service worker, consultant, freelancer, agency employee, leased
employee, on-call worker, incidental worker or non-payroll worker of any Lazard
Group Company or in any other employment, non-employment or retainer arrangement
or relationship with any Lazard Group Company or with or for the benefit of the
Lazard Group Businesses), and their respective dependents and beneficiaries, in
each case to the extent arising in connection with or as a result of employment
with or the performance of services to any Lazard Group Company or to or for the
benefit of the Lazard Group Businesses, and (iii) all Liabilities that are
expressly assigned to or retained by the Lazard Group under this Agreement, in
each case, regardless of when or where such Liabilities arose or arise, or
whether the facts on which they are based occurred prior to or subsequent to the
date hereof. All assets held in trust to fund the Lazard Group Benefit Plans and
all insurance policies funding the Lazard Group Benefit Plans shall be Lazard
Group Assets, except to the extent specifically provided in Sections 3.1(b) and
4.3 of this Agreement.

 

(b) LFCM Employees; Former LFCM Employees and Employees on Leave. From and after
the Contribution Effective Time, except as expressly provided in this Agreement,
LFCM and the LFCM Companies shall assume or retain, as applicable, and LFCM
hereby agrees to pay, perform, fulfill and discharge, in due course in full (i)
all Liabilities under all LFCM Benefit Plans, (ii) all Liabilities with respect
to the employment or performance of services or termination of employment or
services of all LFCM Employees, Former LFCM Employees, Employees on Leave and
other service providers to the LFCM Businesses (including any individual who is,
or was, an independent contractor, temporary employee, temporary service worker,
consultant, freelancer, agency employee, leased employee, on-call worker,
incidental worker or non-payroll worker of LFCM or a LFCM Company or in any
other employment, non-employment or retainer arrangement or relationship with
LFCM or a LFCM Company or with or for the benefit of the LFCM Businesses), and
their respective dependents and beneficiaries, in each case to the extent
arising in connection with or as a result of employment with or the performance
of services to any LFCM Company or to or for the benefit of the LFCM Businesses,
and (iii) all Liabilities that are expressly assigned to or retained by LFCM or
any LFCM Company, or for which LFCM has an obligation to reimburse Lazard Group,
under this Agreement, in each case, regardless of when or where such Liabilities
arose or arise, or whether the facts on which they are based occurred prior to
or subsequent to the date hereof. To the extent that LFCM or an LFCM Company
assumes or retains a Liability pursuant to this Agreement but such Liability
must be satisfied in the first instance by Lazard Group, whether directly or
through a Lazard Group Benefit Plan, LFCM or the applicable LFCM Company shall
promptly reimburse Lazard Group or such plan for such Liability in an amount
equal to the out-of-pocket cost to Lazard Group, which out-of-pocket cost shall
be reduced by any insurance proceeds or employee contributions that Lazard Group
actually receives in respect of such Liability. To the extent not otherwise
specifically provided for in this Agreement, the billing and payment procedures
set forth in Section 3.1(a)(ii) below shall apply to the reimbursement
obligations of LFCM under this Agreement.

 

2.3 LFCM Participation in Lazard Group Benefit Plans. Except as expressly
provided in this Agreement, effective as of the Close of the date hereof, the
LFCM Employees shall no longer be eligible actively to participate in the Lazard
Group Benefit Plans and, to the extent ap-

 

-5-



--------------------------------------------------------------------------------

plicable, LFCM and each other LFCM Company shall cease to be a participating
employer in any Lazard Group Benefit Plan.

 

2.4 Service Recognition. LFCM shall cause the LFCM Benefit Plans with respect to
which service is a relevant factor to credit the LFCM Employees who are employed
by the LFCM Companies immediately following the Distribution Time with service
before the Distribution Time recognized by the Lazard Group Companies under the
terms of Lazard Group Benefit Plans with respect to which service is a relevant
factor, except (a) to the extent duplication of benefits would result and (b)
for purposes of benefit accruals under any defined benefit pension plan.

 

2.5 Non-U.S. Employees. Notwithstanding anything else contained herein, none of
the following provisions of this Agreement shall apply with respect to Lazard
Group Employees, LFCM Employees, Former Lazard Group Employees or Former LFCM
Group Employees who are employed outside of the United States: Article III and
Sections 4.2, 4.3, 4,4, 4.6, 4.7 and 4.8.

 

ARTICLE III

DEFINED CONTRIBUTION AND DEFINED BENEFIT RETIREMENT PLANS

 

3.1 Savings Plan.

 

(a) 401(k) Transition Period.

 

(i) Lazard Group agrees that to the extent it continues to maintain and
administer the Lazard Group Savings Plan during the period (the “401(k)
Transition Period”) commencing on the date hereof and ending on December 31,
2005 (unless the Parties agree to terminate the 401(k) Transition Period on an
earlier date), Lazard Group will permit (A) the LFCM Employees who participated
in the Lazard Group Savings Plan prior to the date hereof to continue to
participate, (B) the LFCM Employees who become eligible to participate in the
Lazard Group Savings Plan during the 401(k) Transition Period to commence
participation in such plan and (C) the employees hired by LFCM or an LFCM
Company after the date hereof and who become eligible to participate in the
Lazard Group Savings Plan during the 401(k) Transition Period to commence
participation in such plan (the employees referred to in clauses (A), (B) and
(C) are hereinafter referred to as the “401(k) Eligible Employees”), in
accordance with the terms of the Lazard Group Savings Plan and on the terms set
forth in this Section 3.1(a). Prior to the date hereof, the Parties have taken
all actions required or appropriate (including, without limitation, certain
amendments of the Lazard Group Savings Plan and the approval by the authorized
board or committee (or authorized officer) of LFCM of the adoption of the Lazard
Group Savings Plan and the execution of an adoption agreement effecting such
adoption) to provide that LFCM shall adopt the Lazard Group Savings Plan, so
that LFCM and any LFCM Companies that employ 401(k) Eligible Employees will each
become a participating employer in the Lazard Group Savings Plan during the
401(k) Transition Period. During the 401(k) Transition Period, Lazard Group
shall use its reasonable best efforts to maintain and administer the Lazard
Group Savings Plan (or cause the Lazard Group Savings Plan to be maintained and
administered) in material compliance with applicable law. During the 401(k)
Transition Period, LFCM shall provide, or cause to be provided, to the Lazard
Group or the recordkeeper or trustee of the Lazard Group Savings Plan all
information required to administer and operate the Lazard Group Savings

 

-6-



--------------------------------------------------------------------------------

Plan with respect to the participation of the 401(k) Eligible Employees,
including without limitation, providing (to the extent applicable) information
with respect to such employees’ contribution and investment elections, providing
payroll information and paying (or reimbursing) cash contributions (employee and
employer contributions) to Lazard Group (or, at the option of Lazard Group,
directly to the Lazard Group Savings Plan and its recordkeeper(s) or trustee, as
applicable), to effect such participation.

 

(ii) Reimbursement of Expenses. No later than 30 days after the date on which
any invoice (including supporting documentation in reasonable detail) (a “401(k)
Cost Invoice”) from Lazard Group or the recordkeeper of the Lazard Group Savings
Plan has become final and binding as provided below, LFCM shall reimburse Lazard
Group, any Lazard Group Company or the Lazard Group Savings Plan for any
reasonable fees, costs and expenses actually incurred by the Lazard Group
Companies or by the Lazard Group Savings Plan in connection with the continued
administration and operation by Lazard Group of the Lazard Group Savings Plan
with respect to the 401(k) Eligible Employees in a manner consistent with its
past practices, including, without limitation, any per participant fee charged
by the recordkeeper for each participating 401(k) Eligible Employee during the
401(k) Transition Period and any incremental costs associated with the fact that
the 401(k) Eligible Employees are entitled to participate during the 401(k)
Transition Period. Lazard Group and the recordkeeper of the Lazard Group Savings
Plan shall submit 401(k) Cost Invoices to LFCM on no more frequent a basis than
one per month. Unless LFCM notifies Lazard Group in writing within 15 days
following receipt of a 401(k) Cost Invoice of any objection with respect
thereto, such 401(k) Cost Invoice shall become final and binding on the Parties.
Any objections or disputes with respect to a 401(k) Cost Invoice shall be
resolved between the Parties (and to the extent necessary an outside independent
consultant or accountant) within 15 days following the objection, unless the
Parties consent to a longer period. The LFCM Companies shall cooperate with
Lazard Group in making all filings or reports required under the Code or ERISA,
including, without limitation, the Form 5500 for the 2005 plan year, and in
distributing any employee communications or materials to the 401(k) Eligible
Employees.

 

(iii) Indemnification. LFCM shall indemnify and hold harmless the Lazard Group
Companies and their respective directors, officers, employees, agents and
representatives, and the Lazard Group Savings Plan and its fiduciaries from and
against any Indemnifiable Losses to the extent arising from, relating to or
otherwise in respect of (A) the participation of the 401(k) Eligible Employees
in the Lazard Group Savings Plan during the 401(k) Transition Period, (B) the
adoption by the applicable LFCM Companies of the Lazard Group Savings Plan
during the 401(k) Transition Period and (C) each applicable LFCM Company’s
status as a participating employer under the Lazard Group Savings Plan during
the 401(k) Transition Period; provided, that no indemnification by LFCM shall be
required, and Lazard Group shall indemnify and hold harmless the LFCM Companies
and their respective directors, officers, employees, agents and representatives
from and against any such Indemnifiable Losses, to the extent that such
Indemnifiable Losses result from the willful misconduct or gross breach of
fiduciary duty of the Lazard Group Companies or any of their respective
directors, officers or employees, in the maintenance or administration of the
Lazard Group Savings Plan during the 401(k) Transition Period.

 

-7-



--------------------------------------------------------------------------------

(b) Plan-to-Plan Transfer of Assets. As soon as practicable after the date
hereof but in no event later than December 31, 2005, LFCM shall establish the
LFCM Savings Plan and the LFCM Savings Plan Trust. As soon as practicable
following the conclusion of the 401(k) Transition Period, and subject to (i) the
receipt by LFCM of evidence reasonably satisfactory to LFCM that the Lazard
Group Savings Plan qualifies under Section 401(a) of the Code, (ii) the receipt
by Lazard Group of evidence reasonably satisfactory to Lazard Group that the
LFCM Savings Plan qualifies under Section 401(a) of the Code (which mutually
satisfactory evidence shall be provided as soon as practicable following the end
of 401(k) Transition Period (but no later than 15 days thereafter) and may be
provided in the form of an opinion of counsel) and (iii) the expiration of the
30-day period following the filing of any required Forms 5310-A with the
Internal Revenue Service by the plan administrator of the Lazard Group Savings
Plan and/or the LFCM Savings Plan (which, to the extent required by applicable
law, shall be filed as soon as practicable following the date hereof), Lazard
Group and LFCM shall take all action required or appropriate to transfer (the
“401(k) Plan Transfer”) to the LFCM Savings Plan the account balances and
liabilities under the Lazard Group Savings Plan of all the participants in the
Lazard Group Savings Plan who were employed by, or on Approved Leave of Absence
(under an applicable policy or program of LFCM) from, an LFCM Company as of the
conclusion of the 401(k) Transition Period (collectively, the “401(k) Transfer
Employees”). Such transfers shall be made in cash (unless the Parties otherwise
agree to make some or all of such transfer in kind) and, in the case of
outstanding participant loans, notes equal in value to the loan account balances
to be transferred, determined as of the most recent valuation date available
under the Lazard Group Savings Plan preceding the 401(k) Plan Transfer. From and
after the date of the 401(k) Plan Transfer, the LFCM Savings Plan shall assume
all liabilities of the Lazard Group Companies in respect of the 401(k) Transfer
Employees under the Lazard Group Savings Plan, and LFCM shall indemnify and hold
harmless the Lazard Group Companies and their respective directors, officers,
employees, agents and representatives and the Lazard Group Savings Plan for any
Indemnifiable Losses in connection with such liabilities, subject to the right
to receive indemnification from Lazard Group Companies under the proviso to
Section 3.1(a)(iii) with respect to the maintenance or administration of the
Lazard Group Savings Plan during the 401(k) Transition Period.

 

(c) Former Employees. Lazard Group shall retain all Liabilities relating to,
arising out of or resulting from claims by or on behalf of Former Lazard Group
Employees and Former LFCM Employees with respect to the Lazard Group Savings
Plan.

 

3.2 Lazard Group Pension Plan, Lazard Group Non-Qualified Pension Plan and
Lazard Group Profit Sharing Plan.

 

(a) Lazard Group Pension Plan. From and after the Distribution Time, Lazard
Group shall retain (i) sponsorship of the Lazard Group Pension Plan and its
related trust and any other trust or other funding arrangement established or
maintained with respect to such plan, or any assets held as of the date hereof
with respect to such plan, and (ii) all Liabilities relating to, arising out of
or resulting from claims incurred by or on behalf of any individuals with
respect to benefits under the Lazard Group Pension Plan.

 

(b) Lazard Group Non-Qualified Pension Plan. From and after the Distribution
Time, Lazard Group shall retain (i) sponsorship of the Lazard Group
Non-Qualified Pension

 

-8-



--------------------------------------------------------------------------------

Plan and any related trusts or other funding arrangements established or
maintained with respect to such plan, or any assets held as of the date hereof
with respect to such plan, and (ii) all Liabilities relating to, arising out of
or resulting from claims incurred by or on behalf of any individuals with
respect to benefits under the Lazard Group Non-Qualified Pension Plan.

 

(c) Lazard Group Profit Sharing Plan. From and after the Distribution Time,
Lazard Group shall retain (i) sponsorship of the Lazard Group Profit Sharing
Plan and its related trust and any other trust or other funding arrangement
established or maintained with respect to such plan, or any assets held as of
the date hereof with respect to such plan, and (ii) all Liabilities relating to,
arising out of or resulting from claims incurred by or on behalf of any
individuals with respect to benefits under the Lazard Group Profit Sharing Plan.

 

(d) Cessation of Participation; Acceleration of Vesting. Effective as of the
Distribution Time, each LFCM Employee who is a participant in the Lazard Group
Pension Plan, the Lazard Group Non-Qualified Pension Plan or the Lazard Group
Profit-Sharing Plan, shall be deemed, for purposes of such plans, to have
terminated employment with Lazard Group. Lazard Group shall amend the Lazard
Group Non-Qualified Pension Plan, the Lazard Group Pension Plan and the Lazard
Group Profit-Sharing Plan to cause each LFCM Employee who participates in each
such plan to be fully vested in his or her accrued benefits under each such plan
effective as of the Distribution Time.

 

ARTICLE IV

HEALTH AND WELFARE PLANS

 

4.1 General.

 

(a) Establishment of LFCM Health and Welfare Plans. Effective no later than the
date hereof, LFCM shall have adopted Health and Welfare Plans for the benefit of
LFCM Employees (it being understood that pursuant to Section 4.2, LFCM Employees
will participate in the Lazard Group Health Plans during the Health Plan
Transition Period). LFCM shall be responsible for all Liabilities relating to,
arising out of or resulting from health and welfare coverage or claims incurred
by or on behalf of LFCM Employees or their covered dependents under the LFCM
Health and Welfare Plans after the Close of the date hereof, which for the
avoidance of doubt shall not be interpreted as relieving LFCM from its
reimbursement obligations under Section 4.2 of this Agreement. With respect to
the coverage of the LFCM Employees under the LFCM Health and Welfare Plans, (i)
limitations on benefits due to pre-existing conditions shall be waived for any
such employee enrolled in any Lazard Group Health and Welfare Plan as of the
conclusion of the Health Plan Transition Period (or, in the case of any such
plan with respect to which continued coverage is not being provided during the
Health Plan Transition Period, as of the date hereof), to the extent waived
under such Lazard Group Health and Welfare Plan, (ii) any out-of-pocket annual
maximums and deductibles taken into account under a Lazard Health and Welfare
Plan for any LFCM Employee in the calendar year during which occurs the
conclusion of the Health Plan Transition Period shall be credited under the
corresponding LFCM Health and Welfare Plan for the same calendar year, and (iii)
a LFCM Employee’s prior claim experience under the Lazard Group Health and
Welfare Plans will be taken into account with respect to aggregate lifetime
maximum benefits available under the LFCM Health and Welfare Plans.

 

-9-



--------------------------------------------------------------------------------

(b) Retention of Sponsorship and Liabilities. Lazard Group shall, except to the
extent specifically provided otherwise in this Article IV, including Sections
4.2, 4.4 and 4.7, retain (i) sponsorship of all Lazard Group Health and Welfare
Plans and any trust or other funding arrangement established or maintained with
respect to such plans or any assets held as of the date hereof with respect to
such plans, (ii) all Liabilities relating to, arising out of, or resulting from
health and welfare coverage or claims incurred by or on behalf of Lazard Group
Employees, LFCM Employees, Employees on Leave, Former Lazard Group Employees and
Former LFCM Employees or their covered dependents under the Lazard Group Health
and Welfare Plans on or before the Close of the date hereof, and (iii) all
Liabilities relating to, arising out of, or resulting from health and welfare
coverage or claims incurred by or on behalf of Lazard Group Employees, Former
Lazard Group Employees, Employees on Leave and Former LFCM Employees or their
covered dependents after the Close of the date hereof under the Lazard Group
Health and Welfare Plans.

 

(c) Determination of When Claim Incurred. A claim or Liability (i) for medical,
dental, vision and/or prescription drug benefits shall be deemed to be incurred
upon the rendering of health services giving rise to the obligation to pay such
benefits; (ii) for life insurance and accidental death and dismemberment and
business travel accident insurance benefits shall be deemed to be incurred upon
the occurrence of the event giving rise to the entitlement to such benefits;
(iii) short-term disability, salary continuation and long-term disability
benefits, upon the date on which an individual incurs (or, if required under the
terms of the relevant Lazard Group disability plan, is diagnosed with, in
accordance with the terms of such plan) an injury or illness that qualifies (or
would qualify following an absence from active employment for the requisite
period of time) the individual for short-term disability, salary continuation or
long-term disability benefits under the applicable Lazard Group disability plan;
and (iv) for a period of continuous hospitalization shall be deemed to be
incurred on the date of admission to the hospital.

 

4.2 Health Plan Transition Period.

 

(a) Health Plan Transition Period. During the period (the “Health Plan
Transition Period”) beginning on the date hereof and concluding on the final day
of the month during which occurs the 90th day following the date hereof (unless
the Parties agree to conclude the Health Plan Transition Period on an earlier
date), LFCM Employees and their eligible covered dependents who are participants
in the Lazard Group Health Plans as of the date hereof shall continue to be
eligible to participate in such plans to the extent they continue to meet the
requirements for such participation (treating employment with the LFCM Companies
as if it were employment with Lazard Group), in accordance with terms of such
plans as in effect from time to time.

 

(b) Reimbursement of Costs. With respect to each month or partial month ending
during the Health Plan Transition Period, no later than 30 days after the date
on which an invoice (including supporting documentation in reasonable detail) (a
“Health Cost Invoice”) with respect to a Lazard Group Health Plan has become
final and binding as provided below, LFCM shall pay to Lazard Group the sum of
the following amounts: (i) with respect to each Lazard Group Health Plan (other
than the Lazard Group Vision Service Plan), the monthly maximum liability amount
for the 2005 calendar year allocable to the LFCM Businesses as in effect
immediately prior to the Distribution Time, pro-rated based on days for any
partial month and adjusted

 

-10-



--------------------------------------------------------------------------------

to reflect the fact that Former LFCM Employees and Employees on Leave are not
eligible to participate in such plans during the Health Plan Transition Period,
for such plan for each month or partial month in which the LFCM Employees and
their eligible covered dependents participate in such Lazard Group Health Plan
during the Transition Period; (ii) with respect to the Lazard Group Vision
Service Plan, an amount equal to the actual cost of satisfying reimbursable
claims of LFCM Employees incurred under such plan during such month or partial
month; and (iii) any reasonable fees, costs and expenses actually incurred
during such month by Lazard Group Companies in connection with (A) the
establishment and implementation of the arrangements permitting the LFCM
Employees to continue to participate in such plan during the Health Plan
Transition Period, and (B) the continued administration and operation of such
plan by Lazard Group with respect to the participating LFCM Employees in a
manner consistent with its past practices, including, without limitation, any
incremental costs associated with the Health Plan Transition Period. Unless LFCM
notifies Lazard Group in writing within 15 days following receipt of a Health
Cost Invoice of any objection with respect thereto, such Health Cost Invoice
shall become final and binding on the Parties. Any objections or disputes with
respect to a Health Cost Invoice shall be resolved between the Parties (and to
the extent necessary an outside independent consultant or accountant) within 15
days following the objection, unless the Parties consent to a longer period.

 

(c) Indemnification. LFCM shall indemnify and hold harmless the Lazard Group
Companies and their respective directors, officers, employees, agents and
representatives, from and against any Indemnifiable Losses to the extent arising
from, relating to or otherwise in respect of the participation of the LFCM
Employees in the Lazard Group Health Plans during the Health Plan Transition
Period; provided, that no indemnification by LFCM shall be required, and Lazard
Group shall indemnify and hold harmless the LFCM Companies and their respective
directors, officers, employees, agents and representatives from and against any
such Indemnifiable Losses, to the extent that such Indemnifiable Losses result
from the willful misconduct of the Lazard Group Companies or any of their
respective directors, officers or employees, in the maintenance or
administration of the Lazard Group Health Plans during the Health Plan
Transition Period.

 

4.3 Health Care Reimbursement Account. With respect to each LFCM Employee who as
of the date hereof participates in a healthcare flexible spending reimbursement
account (“Health Care Reimbursement Account”) under the Lazard Group Cafeteria
Plan, in accordance with the procedures set forth in this paragraph, LFCM shall
cause the LFCM Cafeteria Plan to accept a spin-off/transfer of the Health Care
Reimbursement Account for such LFCM Employee from the Lazard Group Cafeteria
Plan and shall honor and continue through the end of the 2005 calendar year the
elections made by each such LFCM Employee in respect of such Health Care
Reimbursement Account that are in effect immediately prior to the date hereof.
LFCM shall take all actions it deems necessary or appropriate to effectuate the
foregoing and to provide the LFCM Employees with Health Care Reimbursement
Accounts under the LFCM Cafeteria Plan for the remainder of the 2005 calendar
year on terms and conditions that are substantially similar to the terms and
conditions applicable to the Health Care Reimbursement Accounts under the Lazard
Group Cafeteria Plan as of the date hereof. As soon as practicable following the
date on which the Flex Account Statement (as defined below) becomes final and
binding in accordance with this paragraph, (a) Lazard Group shall cause to be
paid to LFCM cash in an amount equal to the excess, if any, of (i) the aggregate
accumulated contributions by the LFCM Employees to the

 

-11-



--------------------------------------------------------------------------------

Health Care Reimbursement Accounts under the Lazard Group Cafeteria Plan made
prior to the Close of the date hereof during the 2005 calendar year, over (ii)
the aggregate Health Care Reimbursement Account reimbursement payments made to
the LFCM Employees prior to the Close of the date hereof for the 2005 calendar
year from such accounts, and (b) LFCM shall cause to be paid to Lazard Group
cash in an amount equal to the excess, if any, of (i) the aggregate Health Care
Reimbursement Account reimbursement payments made to the LFCM Employees prior to
the date hereof for the 2005 calendar year from the Health Care Reimbursement
Accounts under the Lazard Group Cafeteria Plan over (ii) the aggregate
accumulated contributions to such Health Care Reimbursement Accounts made by
such LFCM Employees prior to the Close of the date hereof during the 2005
calendar year. From and after the Close of the date hereof, LFCM shall cause the
LFCM Cafeteria Plan to assume and be solely responsible for all claims incurred
in respect of the Health Care Reimbursement Accounts during the 2005 calendar
year by the LFCM Employees under the Lazard Group Cafeteria Plan, whether
incurred prior to, on or after the date hereof, that have not been paid in full
as of the date hereof. Following the Close of the date hereof, LFCM shall
indemnify and hold harmless the Lazard Group Companies and their respective
directors, officers, employees, agents and representatives with respect to all
claims by LFCM Employees for reimbursement from the Health Care Reimbursement
Accounts under the Lazard Group Cafeteria Plan. As soon as practicable following
the date hereof, the administrator of the Lazard Group Cafeteria Plan shall
provide Lazard Group and Lazard Group shall provide LFCM with the amounts, if
any, to be paid by Lazard Group to LFCM and/or by LFCM to Lazard Group, as the
case may be, pursuant to this paragraph, and supporting documentation of the
calculation of such amounts (the “Flex Account Statement”). Unless either Party
notifies the other in writing within 15 days following receipt of the Flex
Account Statement of any objection to the computation, the Flex Account
Statement shall become final and binding on the Parties. Any objections or
disputes shall be resolved between the Parties (and to the extent necessary an
outside independent consultant or accountant) based on the records of the
outside administrator within 15 days following the objection, unless the Parties
consent to a longer period.

 

4.4 Continued Coverage of Employees on Leave and Former LFCM Employees under the
Lazard Group Health and Welfare Benefits. With respect to an Employee on Leave
or a Former LFCM Employee who, prior to the Close of the date hereof, has
satisfied the eligibility requirements for long or short-term disability
benefits, salary continuation benefits or extended medical leave benefits
pursuant to the terms of the applicable Lazard Group Health and Welfare Plan (or
satisfies such requirements as a result of the disability event that gives rise
to any such short-term disability benefits) or is entitled to continued
participation in a Lazard Group Health Plan, such benefits shall continue to be
provided by Lazard Group under the applicable Lazard Group Health and Welfare
Plans; provided that LFCM or the applicable LFCM Company shall be liable for and
promptly reimburse Lazard Group or such plan for any such Liability in an amount
equal to the out-of-pocket cost to Lazard Group, which out-of-pocket cost shall
be reduced by any insurance proceeds or contributions from the covered
participant or otherwise that Lazard Group actually receives in respect of such
Liability. Upon an Employee on Leave’s commencement of active service with LFCM
or an LFCM Company, the benefits being provided to such employee under any
Lazard Group Health and Welfare Plan shall cease, and such LFCM Employee shall
be eligible to participate in the applicable LFCM Health and Welfare Plan.

 

4.5 Vacation. LFCM shall assume or retain, as applicable, and honor all unused
vacation and other time-off earned or accrued by LFCM Employees prior to the
Close of the date

 

-12-



--------------------------------------------------------------------------------

hereof, and the Lazard Group Companies shall have no further obligations or
responsibilities in respect of such earned or accrued vacation or time-off.

 

4.6 Workers’ Compensation Liabilities. All workers’ compensation Liabilities
relating to, arising out of, or resulting from any claim by a Lazard Group
Employee, LFCM Employee, Former Lazard Group Employee or Former LFCM Employee
that results from an accident occurring, or from an occupational disease which
becomes manifest, on or before the Close of the date hereof shall be retained by
Lazard Group. All workers’ compensation Liabilities relating to, arising out of,
or resulting from any claim by a LFCM Employee that results from an accident
occurring, or from an occupational disease which becomes manifest, after the
Close of the date hereof shall be assumed and retained by LFCM. For purposes of
this Agreement, a compensable injury shall be deemed to be sustained upon the
occurrence of the event giving rise to eligibility for workers’ compensation
benefits or an occupational disease becomes manifest, as the case may be. Lazard
Group, LFCM and the other LFCM Companies shall cooperate with respect to any
notification to appropriate governmental agencies of the First Distribution and
the issuance of new, or the transfer of existing, workers’ compensation
insurance policies and claims handling contracts.

 

4.7 Post-Retirement Welfare Benefits. From and after the Distribution Time,
Lazard Group shall retain all Liabilities relating to, arising out of, or
resulting from retiree health and welfare coverage or claims incurred by or on
behalf of Lazard Group Employees, Grandfathered LFCM Employees, Former Lazard
Group Employees and Former LFCM Employees and their respective eligible
dependents under the Lazard Group Post-Retirement Welfare Benefits Plans, and
shall retain sole sponsorship of all Lazard Group Post-Retirement Welfare
Benefits Plans and any trust or other funding arrangement established or
maintained with respect to such plans, or any assets held as of the date hereof
with respect to such plans; provided that LFCM or the applicable LFCM Company
shall be liable for and promptly reimburse Lazard Group or such plan for any
such Liability in an amount equal to the out-of-pocket cost incurred by Lazard
Group in respect of the provision of such benefits to a Grandfathered LFCM
Employee or a Former LFCM Employee, which out-of-pocket cost shall be reduced by
any insurance proceeds or contributions from the covered participant or
otherwise that Lazard Group actually receives in respect of such Liability. For
purposes hereof, a “Grandfathered LFCM Employee” shall mean any LFCM Employee or
Employee on Leave who as of December 31, 2005 has attained age 62 and has at
least ten years of credited service with the Lazard Group (including for this
purpose any service to an LFCM Company during the Health Plan Transition Period)
for purposes of eligibility under the Lazard Group Retiree Medical Benefit Plans
(which plans shall provide credit for age and service for periods of service to
an LFCM Company during the Health Plan Transition Period. Effective no later
than the conclusion of the Health Plan Transition Period, LFCM shall have
adopted a Health and Welfare Plan providing retiree hospital, medical and
prescription benefits to LFCM Employees (other than any Grandfathered LFCM
Employees) and their eligible dependents for qualifying retirements occurring
following the Close of the date hereof. Nothing in this Agreement shall or is
intended to require the post-retirement welfare benefit plans of the LFCM
Companies or the Lazard Group Companies to contain any particular terms or to
limit in any manner the discretion of the LFCM Companies or Lazard Group
Companies, as applicable, to modify, amend or terminate any such plans
subsequent to the date hereof.

 

-13-



--------------------------------------------------------------------------------

4.8 COBRA and HIPAA Compliance. Except with respect to the LFCM Health Care
Reimbursement Account, Lazard Group shall be responsible for administering
compliance with the health care continuation requirements of COBRA, the
certificate of creditable coverage requirements of HIPAA, and the corresponding
provisions of the Lazard Group Health and Welfare Plans with respect to LFCM
Employees and their covered dependents who incur a COBRA qualifying event or
loss of coverage under the Lazard Group Health and Welfare Plans during the
Health Plan Transition Period. LFCM or another LFCM Company shall be responsible
for administering compliance with the health care continuation requirements of
COBRA, the certificate of creditable coverage requirements of HIPAA, and the
corresponding provisions of the LFCM Health and Welfare Plans with respect to
LFCM Employees and their covered dependents who incur a COBRA qualifying event
or loss of coverage under the LFCM Health and Welfare Plans at any time after
the Close of the date hereof, it being understood that the Lazard Group
Companies shall be responsible for administering such compliance with respect to
the coverage and participation of LFCM Employees under the Lazard Group Health
and Welfare Plans during the Health Plan Transition Period. The Parties agree
that the consummation of the Separation, Reorganization and related transactions
contemplated by the Separation Agreement and this Agreement shall not constitute
a COBRA qualifying event for any purpose of COBRA.

 

ARTICLE V

COMPENSATION AND EMPLOYMENT ARRANGEMENTS

 

5.1 Payroll. Effective as of the Distribution Time, LFCM shall assume or retain,
as applicable, and be responsible for the payment of (or reimburse Lazard Group
for), all wages, salaries and employer matching contributions under the Lazard
Group Savings Plan to or in respect of the LFCM Employees for their service to
LFCM or an LFCM Company following the Close of the date hereof and for all
earned and unpaid wages, salaries and employer matching contributions under the
Lazard Group Savings Plan for the service of employees and partners of the LFCM
Businesses prior to the Close of the date hereof.

 

5.2 Annual Incentive Awards. LFCM shall be responsible for determining all 2005
bonus awards to LFCM Employees. LFCM shall assume or retain, as applicable, all
Liabilities with respect to any such bonus awards payable to LFCM Employees for
2005 and thereafter.

 

5.3 Employment and Other Individual Agreements. No later than immediately prior
to the Distribution Time, LFCM or another LFCM Company shall assume and be
responsible for all Liabilities and obligations under any employment agreements
or other individual agreements between a Lazard Group Company and an LFCM
Employee or Former LFCM Employee, including without limitation those listed on
Exhibit C attached hereto, and the Lazard Group Companies shall have no further
obligations under such agreements; provided that, to the extent it is not
administratively practicable to transfer the responsibility for the payment or
provision of any such Liability or obligation to an LFCM Company, the applicable
Lazard Group Company shall continue to satisfy such Liability or obligation, and
LFCM shall promptly reimburse Lazard Group for such Liability or obligation in
an amount equal to the out-of-pocket cost to Lazard Group.

 

-14-



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL AND ADMINISTRATIVE

 

6.1 Sharing of Participant Information. Subject to applicable law, Lazard Group
and LFCM shall share, and Lazard Group shall cause each other Lazard Group
Company to share, and LFCM shall cause each other LFCM Company to share with
each other and their respective agents and vendors (without obtaining releases)
all participant information necessary for the efficient and accurate
administration of each of the LFCM Benefit Plans and the Lazard Group Benefit
Plans. Lazard Group and LFCM and their respective authorized agents shall,
subject to applicable laws, be given reasonable and timely access to, and may
make copies of, all information relating to the subjects of this Agreement in
the custody of the other Party, to the extent necessary for such administration.
Until the Close of the date hereof, all participant information shall be
provided in the manner and medium applicable to participating companies in
Lazard Group Benefit Plans generally, and thereafter all participant information
shall be provided in a manner and medium as may be mutually agreed to by Lazard
Group and LFCM and that complies with relevant data protection legislation.

 

6.2 Reasonable Efforts/Cooperation. Each of the Parties will use its
commercially reasonable efforts to promptly take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate the transactions
contemplated by this Agreement.

 

6.3 No Third-Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not intended to confer upon any other persons any rights or
remedies hereunder. Except as expressly provided in this Agreement, nothing in
this Agreement shall preclude Lazard Group or any other Lazard Group Company, at
any time after the date hereof, from amending, merging, modifying, terminating,
eliminating, reducing, or otherwise altering in any respect any Lazard Group
Benefit Plan, any benefit under any Benefit Plan or any trust, insurance policy
or funding vehicle related to any Lazard Group Benefit Plan. Except as expressly
provided in this Agreement, nothing in this Agreement shall preclude LFCM or any
other LFCM Company, at any time after the date hereof, from amending, merging,
modifying, terminating, eliminating, reducing, or otherwise altering in any
respect any LFCM Benefit Plan, any benefit under any Benefit Plan or any trust,
insurance policy or funding vehicle related to any LFCM Benefit Plan.

 

6.4 Audit Rights With Respect to Information Provided.

 

(a) Audit-Rights. Each of Lazard Group and LFCM, and their duly authorized
representatives, shall have the right to conduct reasonable audits with respect
to all information required to be provided to it by the other Party under this
Agreement. The Party conducting the audit (the “Auditing Party”) may adopt
reasonable procedures and guidelines for conducting audits and the selection of
audit representatives under this Section 6.4. The Auditing Party shall have the
right to make copies of any records at its expense, subject to any restrictions
imposed by applicable laws and to any confidentiality provisions set forth in
the Separation Agreement, which are incorporated by reference herein. The Party
being audited shall provide the Auditing

 

-15-



--------------------------------------------------------------------------------

Party’s representatives with reasonable access during normal business hours to
its operations, computer systems and paper and electronic files, and provide
workspace to its representatives. After any audit is completed, the Party being
audited shall have the right to review a draft of the audit findings and to
comment on those findings in writing within ten business days after receiving
such draft.

 

(b) Scope of Audit Rights. The Auditing Party’s audit rights under this Section
6.4 shall include the right to audit, or participate in an audit facilitated by
the Party being audited, of any Subsidiaries and Affiliates of the Party being
audited and to require the other Party to request any benefit providers and
third Parties with whom the Party being audited has a relationship, or agents of
such Party, to agree to such an audit to the extent any such persons are
affected by or addressed in this Agreement (collectively, the “Non-Parties”).
The Party being audited shall, upon written request from the Auditing Party,
provide an individual (at the Auditing Party’s expense) to supervise any audit
of a Non-Party. The Auditing Party shall be responsible for supplying, at the
Auditing Party’s expense, additional personnel sufficient to complete the audit
in a reasonably timely manner. The responsibility of the Party being audited
shall be limited to providing, at the Auditing Party’s expense, a single
individual at each audited site for purposes of facilitating the audit.

 

6.5 Payroll Taxes and Reporting of Compensation. Lazard Group and LFCM shall,
and shall cause the other Lazard Group Companies and the other LFCM Companies
to, respectively, take such action as may be reasonably necessary or appropriate
in order to minimize Liabilities related to payroll taxes after the date hereof.
Pursuant to the “Alternate Procedure” (provided in Section 5 of Revenue
Procedure 2004-53), with respect to filing and furnishing IRS Forms W-2, W-3,
W-4, W-5 and 941 for 2005, with respect to LFCM Employees compensated through
the United States payroll, (i) the Lazard Group Companies shall report on a
“predecessor-successor” basis (as set forth therein), (ii) the Lazard Group
Companies shall be relieved from furnishing Forms W-2 and (iii) the LFCM
Companies shall assume the obligations of the Lazard Group Companies to furnish
such Forms W-2. Lazard Group and LFCM shall, and shall cause the other Lazard
Group Companies and the other LFCM Companies to, respectively, each bear its
responsibility for payroll tax obligations and for the proper reporting to the
appropriate governmental authorities of compensation earned by their respective
employees after the Close of the date hereof.

 

6.6 Tax Deductions. The Lazard Group Companies shall receive the benefit of all
tax deductions in respect of compensation and benefits paid or provided to LFCM
Employees prior to the Distribution Time and in respect of all compensation and
benefits provided to Lazard Group Employees, Former Lazard Group Employees and
Former LFCM Employees, and the LFCM Companies shall be entitled to the benefit
of all tax deductions in respect of compensation and benefits paid or provided
to LFCM Employees from and after the Distribution Time; provided, however, that,
notwithstanding the foregoing, to the extent LFCM is required to reimburse
Lazard Group for the payment or provision of compensation or benefits to an LFCM
Employee, Employee on Leave or Former LFCM Employee, the LFCM Companies shall
receive the benefit of any such tax deduction to the extent permitted under
applicable law; and, provided further that, to the extent the LFCM Companies
would not be permitted to take any such deduction under applicable law, and a
tax deduction is taken by the Lazard Group in respect thereof, LFCM’s
reimbursement obligation under this Agreement shall be appropriately adjusted to
take into ac-

 

-16-



--------------------------------------------------------------------------------

count the tax benefit actually received by Lazard Group or its partners taking
into account any tax liability imposed on the Lazard Group or its partners in
respect of the reimbursement from the LFCM Companies.

 

6.7 Consent of Third Parties. If any provision of this Agreement is dependent on
the consent of any third Party (such as a vendor) and such consent is withheld,
the Parties shall use their reasonable best efforts to implement the applicable
provisions of this Agreement to the full extent practicable. If any provision of
this Agreement cannot be implemented due to the failure of such third Party to
consent, the Parties shall negotiate in good faith to implement the provision in
a mutually satisfactory manner. The phrase “reasonable best efforts” as used
herein shall not be construed to require any Party to incur any non-routine or
unreasonable expense or Liability or to waive any right.

 

ARTICLE VII

MISCELLANEOUS

 

7.1 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the Parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the Parties, it being
understood and agreed that no provision contained herein, and no act of the
Parties, shall be deemed to create any relationship between the Parties other
than the relationship set forth herein.

 

7.2 Affiliates. Each of Lazard Group and LFCM shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth in this Agreement to be performed by another Lazard Group Company or a
LFCM Company, respectively.

 

7.3 Incorporation of Separation Agreement Provisions. The following provisions
of the Separation Agreement are hereby incorporated herein by reference, and
unless otherwise expressly specified herein, such provisions shall apply as if
fully set forth herein (references in this Section 7.4 to an “Article” or
“Section” shall mean Articles or Sections of the Separation Agreement, and
references in the material incorporated herein by reference shall be references
to the Separation Agreement): Article IV (relating to Survival and
Indemnification, provided that the indemnification provisions set forth in
Sections 3.1(a)(iii) and 4.2(c) of this Agreement shall govern with respect to
the Indemnifiable Losses described therein); Article V (relating to Certain
Additional Covenants); Article VI (relating to Access to Information); Article
VII (relating to No Representations or Warranties); Article X (relating to
Termination); Article XI (relating to Miscellaneous).

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Employee Benefits Agreement to
be duly executed as of the day and year first above written.

 

LAZARD LTD

By:

 

/s/ Scott D. Hoffman

   

Name: Scott D. Hoffman

   

Title:   Director, Vice President and Secretary

LAZARD LLC

By:

 

/s/ Scott D. Hoffman

   

Name: Scott D. Hoffman

   

Title:   Authorized Person

LAZ-MD HOLDINGS LLC

By:

 

/s/ Scott D. Hoffman

   

Name: Scott D. Hoffman

   

Title:   Member

LFCM HOLDINGS LLC

By:

 

/s/ Scott D. Hoffman

   

Name: Scott D. Hoffman

   

Title:   Authorized Person

 

-18-